Order filed, April 30, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00251-CV
                                 ____________

  NHH-CANAL STREET APARTMENTS, INC., A TEXAS NON-PROFIT
                 CORPORATION, Appellant

                                         V.

   HARRIS COUNTY APPRAISAL DISTRICT AND HARRIS COUNTY
    APPRAISAL DISTRICT APPRAISAL REVIEW BOARD, Appellee


                    On Appeal from the 295th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2010-68486


                                     ORDER

      The reporter’s record in this case was due April 22, 2014. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Gina Bench, the substitute court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM